Order filed April 16, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                                NO. 14-18-01096-CV
                                   ____________

                          KENNETH W. ISAAC, Appellant

                                        V.

                        CONSTANCE BURNSIDE, Appellee


                       On Appeal from the Probate Court No. 2
                                Harris County, Texas
                         Trial Court Cause No. 419,942-401

                                    ORDER

      Appellant’s brief was due April 3, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before April 30, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM